t c memo united_states tax_court w t snipes petitioner v commissioner of internal revenue respondent docket no 27902-15l filed date p has federal_income_tax liabilities of approximately dollar_figure million for tax years these liabilities are largely a result of p’s failure_to_file federal_income_tax returns r assessed these deficiencies filed a notice_of_federal_tax_lien nftl and issued notice_and_demand for payment of the liabilities and when p did not pay issued to p a notice of the filing p timely requested a collection_due_process_hearing under sec_6330 and stated that he wanted a collection alternative--ie an offer-in-compromise oic or currently not collectible status--and wanted the nftl withdrawn p did not challenge his underlying tax_liabilities p made a cash oic of dollar_figure less than of his total underlying liability r issued p a notice_of_determination rejecting his oic and sustaining the nftl p filed a petition in this court held in view of p’s failure to provide bona_fide documentation to prove his assets and financial condition as well as the disparity in his oic versus his reasonable collection potential as determined by r the settlement officer did not abuse her discretion by rejecting p’s oic refusing to conduct an expedited transferee investigation or sustaining the filing of the nftl vivian d hoard and robert b gardner iii for petitioner joel d mcmahan and ashley y smith for respondent memorandum findings_of_fact and opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date that was issued by the internal_revenue_service irs or respondent office of appeals the notice_of_determination sustained the filing of the notice_of_federal_tax_lien nftl regarding petitioner’s unpaid income_tax liabilities for and years in issue the issue for consideration is whether the determination to proceed with the nftl in lieu of a proposed collection alternative was an abuse_of_discretion 1the liability was paid in full before the trial of this case and is no longer at issue unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times we round all monetary amounts to the nearest dollar findings_of_fact some of the facts have been stipulated and the stipulated facts and exhibits are incorporated in our findings by this reference petitioner resided in new jersey when he timely filed his petition on date respondent filed an nftl against petitioner’s property at the time of the filing of the nftl petitioner’s assessed income_tax liabilities underlying liabilities for the years in issue were the following year underlying liability dollar_figure big_number big_number big_number big_number big_number the liabilities totaled approximately dollar_figure million on date petitioner filed a form request for a collection_due_process or equivalent_hearing cdp request in the cdp request petitioner requested an installment_agreement or an offer-in-compromise oic as collection alternatives in date petitioner made a cash oic of less than of his total underlying liability dollar_figure on the basis of doubt as to collectibility on date petitioner’s cdp hearing was held in an effort to verify petitioner’s income and assets to determine petitioner’s reasonable collection potential rcp the settlement officer issued an investigatory request to respondent’s compliance division petitioner had numerous assets and real_estate holdings which were held in multiple entities in reviewing the information collected from both petitioner and the compliance division the settlement officer spent considerable time and effort endeavoring to determine petitioner’s income and assets as well as the amount of equity he held in his assets trusts and businesses the settlement officer was unable to definitively determine that petitioner no longer owned certain properties petitioner claimed to have lost or transferred and petitioner could not provide bona_fide documentation of these properties’ dissipation the settlement officer determined that petitioner’s rcp was dollar_figure petitioner did not increase his oic on date respondent issued to petitioner a notice_of_determination rejecting his oic and sustaining the nftl before trial both parties filed motions for summary_judgment by order dated date the court rejected the parties’ motions for summary_judgment and remanded petitioner’s case to respondent’s appeals_office the court ordered the remand for the appeals_office to conduct additional proceedings to supplement the record and to consider petitioner’s rcp in the light of his current circumstances on remand the settlement officer conducted supplemental cdp proceedings the settlement officer issued additional appeals referral investigations requests to respondent’s compliance division in an effort to investigate the disposition of petitioner’s real_estate holdings petitioner maintained his original oic petitioner contended during both cdp proceedings that his financial adviser w johnson had taken out loans and disposed of assets and income on his behalf diverting the funds without petitioner’s knowledge or benefit petitioner provided respondent with affidavits from mr johnson regarding his misconduct and misuse of petitioner’s assets and income however petitioner did not provide any definitive or otherwise bona_fide documentation showing the dissipation or diversion of his assets or income petitioner requested that respondent conduct a transferee investigation of mr johnson petitioner requested that his oic be accepted with the condition of proving mr johnson’s transferee_liability via the transferee investigation or that his case be labeled currently not collectible during the investigation’s pendency the settlement officer requested permission from her manager to conduct an expedited transferee investigation of mr johnson the settlement officer’s manager explained that the cdp hearing could not be held open for a transferee investigation nor could the irs accept an oic with conditions imposed on it following review of petitioner’s case the settlement officer reduced petitioner’s rcp to dollar_figure in an effort to compromise for settlement purposes petitioner maintained his original oic of dollar_figure the settlement officer ultimately concluded that it was not in the best interest of the government to accept petitioner’s oic the settlement officer’s manager reviewed the settlement officer’s actions regarding petitioner’s case and her rejection of petitioner’s oic on date respondent issued petitioner a supplemental notice_of_determination sustaining the nftl and again rejecting petitioner’s oic the supplemental notice_of_determination was signed by the settlement officer’s manager opinion sec_6320 requires the secretary to provide written notice to a taxpayer when the secretary has filed an nftl against the taxpayer’s property and property rights see sec_6321 sec_6323 the secretary must also notify the taxpayer of his right to a cdp hearing before the irs appeals_office sec_6320 the taxpayer can raise challenges to the underlying tax_liability giving rise to the lien in a cdp case only if he did not receive a statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute it sec_6320 sec_6330 no liability challenge is raised in this case following a hearing the appeals_office shall make a determination taking into account all issues properly raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 we note that the settlement officer properly based her determination on the factors specified by sec_6330 i standard of review where the validity of the underlying tax_liability is properly at issue this court reviews the liability determination de novo 114_tc_604 the court reviews administrative determinations made by the appeals_office regarding nonliability issues for abuse_of_discretion 114_tc_176 the validity of petitioner’s underlying tax_liabilities is not at issue here accordingly we review for abuse_of_discretion in determining whether there has been an abuse_of_discretion we consider whether the determination by the appeals_office was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 the court does not conduct an independent review of what would be an acceptable oic murphy v commissioner t c pincite if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at ii abuse_of_discretion the court has previously held that it is not required to apply a limited scope of review and may accept evidence outside the administrative record in cdp cases see 123_tc_85 rev’d 439_f3d_455 8th cir see also murphy v commissioner t c pincite the court_of_appeals for the third circuit has not specifically addressed this issue in a precedential opinion our review will not be limited to the administrative record petitioner contends that the settlement officer abused her discretion in refusing his oic by failing to calculate petitioner’s exact rcp exclude dissipated assets conduct an expedited transferee investigation into mr johnson consider whether the nftl would cause petitioner economic hardship and satisfy the review obligations of sec_7122 iii petitioner’s oic sec_7122 authorizes the irs to compromise an outstanding tax_liability the regulations set forth three grounds for compromise doubt as to 2the broad scope of review in robinette is not controlling in the court_of_appeals for the first eighth and ninth circuits see 682_f3d_149 1st cir rev’g 135_tc_393 and tcmemo_2011_136 568_f3d_710 9th cir aff’g in part as to this issue tcmemo_2006_166 and aff’g in part vacating in part decisions in related cases 123_tc_85 rev’d 439_f3d_455 8th cir 3petitioner repeatedly references a proposed levy throughout his simultaneous opening brief and simultaneous answering brief there is no levy at issue in this case accordingly we will not address it liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs at petitioner’s initial and supplemental hearings he based his oic on doubt as to collectibility the secretary may compromise a tax_liability on the basis of doubt as to collectibility where the taxpayer’s assets and income render full collection unlikely id subpara conversely the irs may reject an oic when the taxpayer’s rcp exceeds the amount he proposes to pay see 136_tc_475 aff’d 502_fedappx_1 d c cir generally settlement officers are directed to reject offers substantially below the taxpayer’s rcp unless special circumstances justify acceptance of such an offer see fairlamb v commissioner tcmemo_2010_22 slip op pincite revproc_2003_71 sec_4 2003_2_cb_517 our review is limited to ascertaining whether the decision to reject that offer was arbitrary capricious or without sound basis in fact or law murphy v commissioner t c pincite we do not substitute our judgment for the settlement officer’s as to the acceptability of any particular offer see eg johnson v commissioner t c pincite a petitioner’s rcp the settlement officer did not abuse her discretion by failing to determine petitioner’s exact rcp as part of the rcp determination the settlement officer considered petitioner’s transfers of real_property before and during his first cdp hearing through his trusts and entities the settlement officer spent considerable time and effort in her endeavor to determine petitioner’s income and assets as well as his equity in his assets trusts and businesses petitioner objected generally to the amount of the rcp and asserted that he did not own properties that were being attributed to him the settlement officer was unable to definitively determine that petitioner no longer owned certain properties and petitioner could not provide bona_fide documentation of these properties’ dissipation while the internal_revenue_manual irm directs the appeals_office to calculate an rcp to evaluate doubt as to collectibility offers it does not require the level of precision suggested by petitioner see eg irm pt date date date date given the disparity between petitioner’s dollar_figure oic and the settlement officer’s calculation of dollar_figure as his rcp as well as petitioner’s inability to credibly document his assets the settlement officer and her manager had ample justification to reject the offer b dissipated assets the settlement officer did not abuse her discretion by considering potentially dissipated assets of petitioner the irm establishes that dissipated assets should generally not be used to calculate rcp except in certain circumstances irm pt date however the irm also establishes that if it is determined that transferee assessment should be pursued by the appeals_office during the investigation of an oic the appeals_office should either secure a withdrawal letter from the taxpayer for the oic or if the oic is not withdrawn the appeals_office should reject the oic and then include the value of the transferee amount in the rcp see irm pt date even though the settlement officer included potentially dissipated assets in petitioner’s rcp she did not abuse her discretion she was properly following published guidance that directs settlement officers to reject an oic where issues of transferee_liability are present unless the taxpayer includes the transferee amount in his offer see id petitioner had multiple entities in which his multiple assets particularly his real_estate properties were held the settlement officer could not determine petitioner’s assets clearly moreover petitioner did not provide bona_fide or definitive documentation showing that he no longer owned the assets in question or to what extent if any he had benefited from their dissipation he provided only affidavits by mr johnson the settlement officer was justified in her calculation of petitioner’s rcp c transferee investigation the settlement officer did not abuse her discretion by failing to conduct an expedited transferee investigation of mr johnson petitioner was informed that an expedited transferee investigation by the irs field division could not be completed during his cdp proceedings petitioner provided no support for his contention that a taxpayer in a cdp proceeding has the authority or right to compel the irs to conduct an expedited transferee_liability investigation of a third party further the structure of the appeals_office is not designed for a settlement officer to conduct indepth investigations nor does it authorize the settlement officer or the appeals_office to direct taxpayer examinations see 682_f3d_149 1st cir the cdp process neither allows for discovery nor does it bring before the irs all of the parties_in_interest rev’g 135_tc_393 and tcmemo_2011_136 the appeals_office is a separate office independent of the irs field division and its functions see irs restructuring and reform act of pub_l_no sec_1001 sec_112 stat pincite under this structure settlement officers review the actions of the irs field division but they cannot perform the investigative functions of the field division and they remain independent see eg irm pt date providing information on how a transferee investigation will be initiated and conducted irm pt date it is not necessary to actually seek or obtain any specific legal remedy in order to address transferee nominee alter ego issues in an offer however the offer file must be clearly documented with the basis for including the value of a transferred asset in the rcp care should be taken so that the determination to include assets held by others is reasonable d economic hardship the settlement officer did not abuse her discretion in determining that petitioner would not suffer economic hardship as a result of the collection of a liability equal to the rcp economic hardship is considered a special circumstance under which a settlement officer can accept an oic that is considered significantly below a taxpayer’s rcp see murphy v commissioner t c pincite mcclanahan v commissioner tcmemo_2008_161 slip op pincite irm pt date factors indicating economic hardship include a long-term illness medical_condition or disability that renders the taxpayer incapable of earning a living where it is reasonably foreseeable that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition a situation where the taxpayer’s monthly income is exhausted by providing for care of dependents without other means of support and a situation where although the taxpayer has certain assets the taxpayer is unable to borrow against the equity in those assets and the liquidation of the assets would render the taxpayer unable to meet basic living_expenses sec_301_7122-1 proced admin regs irm pt date petitioner does not contend that he had a long-term illness a medical_condition or a disability nor does he claim that he exhausts his monthly income providing for the care of dependents with no other means of support petitioner contends that payment of his rcp as calculated by the irs would render him unable to meet basic living_expenses the taxpayer must submit complete and current financial documentation to the commissioner to prove economic hardship see 133_tc_392 petitioner has not submitted complete and current financial data to respondent as he did not provide definitive or bona_fide documentation of his assets accordingly petitioner’s settlement officer could not determine that he could not borrow against the equity of his real_property interests or other assets or that the liquidation of these interests would render him unable to meet basic living_expenses petitioner did not make a showing of economic hardship necessary to qualify for special circumstances absent a showing of special circumstances settlement officers are directed to reject offers substantially below the taxpayer’s rcp where the oic is premised on doubt as to collectibility see clifford v commissioner tcmemo_2014_ at see also revproc_2003_71 sec_4 thus the settlement officer did not abuse her discretion when she rejected petitioner’s oic and closed the case we only decide whether there was an abuse_of_discretion and do not recalculate a different amount for an acceptable installment_agreement or oic murphy v commissioner t c pincite 124_tc_165 aff’d 454_f3d_782 8th cir e review obligations of sec_7122 petitioner contends that respondent failed to meet the independent administrative review requirement of sec_7122 sec_7122 and its corresponding regulations require that the secretary establish procedures for an independent administrative review of oic rejections see sec_301_7122-1 proced admin regs petitioner asserts that review by respondent’s appeals_office manager who reviewed the settlement officer’s determination to reject petitioner’s oic does not qualify as an independent reviewer under the above statute and regulation in the context of a collection hearing before the appeals_office the prescribed independent administrative review of the proposed rejection of an offer is typically done by an appeals_office manager see londono v commissioner tcmemo_2003_99 generally where a settlement officer’s proposed rejection of an offer was reviewed and approved by her appeals_office manager the independent review requirement has been met see id see also irm pt date in this case the settlement officer’s manager reviewed her rejection of petitioner’s oic iv conclusion petitioner has failed to establish that the settlement officer did not properly determine that the requirements of any applicable law or administrative procedure had been met we find that the settlement officer properly based her determination on the required factors accordingly we conclude that the settlement officer did not abuse her discretion in determining that acceptance of petitioner’s oic was not in the best interest of the united_states we have considered all other arguments made and facts presented in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit for the foregoing reasons the supplemental notice_of_determination will be sustained decision will be entered for respondent
